Citation Nr: 1243813	
Decision Date: 12/27/12    Archive Date: 12/31/12

DOCKET NO.  08-30 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an effective date prior to June 7, 2007, for the grant of service connection for degenerative joint disease and degenerative disc disease of the lumbar spine.  

4.  Entitlement to an initial rating greater than 50 percent disabling for degenerative joint disease and degenerative disc disease of the lumbar spine.  

5.  Whether there was clear and unmistakable error (CUE) in an October 2001 rating decision denying service connection for a lumbar spine disability.

6.  Entitlement to a total disability rating for compensation on the basis of individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter


ATTORNEY FOR THE BOARD

J. M. Kirby, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2008, February 2009, and December 2009 rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran and his daughter provided testimony at a June 2012 Board hearing, a transcript of which is associated with the claims file.

The issues of entitlement to an earlier effective date for the grant of service connection for the Veteran's lumbar spine disability, entitlement to a higher initial rating for the Veteran's lumbar spine disability, entitlement to a TDIU, and whether there was CUE in an October 2001 rating decision denying service connection for a lumbar spine disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center in Washington, D.C.  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  The Veteran's service treatment records do not reflect bilateral hearing loss disability or tinnitus in service or at separation from active service in September 1968.

2.  Bilateral hearing loss and tinnitus are currently diagnosed.

3.  The evidence of record does not establish a relationship between the Veteran's current hearing loss disability and his military service or any incident therein.

4.  The evidence of record does not establish a relationship between the Veteran's current tinnitus and his military service or any incident therein.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2012).

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2012).  A January 2008 letter satisfied the duty to notify provisions, to include notifying the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records, VA medical treatment records, and identified private medical records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran's Social Security Administration (SSA) disability determination and the related medical records were obtained in August 2009.  38 C.F.R. § 3.159 (c) (2); Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010).  The February 2008 VA examination was adequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).  The VA examiner addressed the Veteran's situations of greatest hearing difficulty and inquired as to the effect of the Veteran's hearing impairment on his daily life; puretone decibel and word recognition percentage testing was completed, and a nexus opinion with rationale with respect to hearing loss and tinnitus was also provided.

The Veteran has been afforded a hearing before a Veterans Law Judge (VLJ) in which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c) (2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, during the hearing, the VLJ asked specific questions directed at identifying the onset and nature of the Veteran's hearing loss and tinnitus, and inquired as to the treatment the Veteran had received and was currently receiving in an attempt to identify any outstanding treatment records or other pertinent evidence not currently associated with the claims file.  

Otherwise, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c) (2), nor has he identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c) (2). 

Review of the record does not indicate that additional evidence pertinent to the issues adjudicated in this decision is available, but not associated with the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication VA did not provide sufficient notice or assistance, such that it reasonably affects the outcome of the case, the Board finds that any such lack of sufficient notice is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Service Connection Claims

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

      Hearing Loss

Service connection for sensorineural hearing loss may be granted if such disease is manifested in service, or manifested to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

The Veteran's service treatment records, to include his September 1968 service separation examination, do not establish the existence of hearing loss disability for VA purposes during service.  At that time, the Veteran denied hearing loss on his subjective report of medical history; objective puretone decibel testing results were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
*
10
LEFT
5
0
5
*
10

Hearing acuity testing conducted after the Veteran's active duty service, but during his National Guard service, reflects hearing loss disability was first documented in the left ear at a 1981 periodic examination, and in both ears at a 1989 routine examination.  Thus, because the first evidence of hearing loss was not shown in service or within one year of active duty service separation, service connection for hearing loss cannot be granted on a presumptive basis.  38 C.F.R. § 3.303.  However, service connection for hearing loss can still be established if medical evidence shows that a current impaired hearing disability is actually due to incidents during service.  Hensley v. Brown, 5 Vet. App. 155 (1993).

At the Veteran's February 2008 VA examination, he reported first noticing a decrease in hearing acuity in the early 1990s, and noted that as a truck driver during active duty, he was exposed to noise from artillery, heavy equipment, diesel engines, weapons fire, and explosives.  Hearing protection was worn when provided.  After service, he stated that he worked in a tool and die making facility from 1967 to 2001, where there was not much noise, such that hearing protection was not required under Occupational Safety and Health Administration (OSHA) regulations.  At his June 2012 Board hearing, the Veteran reiterated the details of his inservice and postservice noise exposure and use of hearing protection, and added that he also worked at a quarry around dynamite in his capacity as a truck driver, and on the flight line during his National Guard service.  In contrast to his statement at the VA examination, he also stated that he first noticed his hearing loss during service.

Although the Veteran has testified as to inservice noise exposure, and asserted that his hearing loss began in service, the probative evidence of record does not relate his hearing loss to his military service.  The February 2008 VA examiner opined that because the Veteran was separated from active military service in 1968 but his hearing loss was not documented until 1989, it was not likely that the Veteran's sensorineural hearing loss was caused by his military noise exposure.  

The evidence of record supports the VA examiner's conclusion.  Although the Veteran asserts having experienced hearing loss in and since service separation in 1968, a periodic evaluation of the Veteran's hearing conducted in October 1977 does not reflect hearing loss for VA purposes.  Even then, the Veteran is competent only to report his subjective perception of reducing hearing capability, not that he has any specific measure of hearing loss, which can only be determined through testing by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  This is also the case for the statements of the Veteran's daughter, who testified in June 2012 as to her observations of the Veteran's hearing in her childhood; such lay reports are not sufficient to establish that the Veteran had hearing loss disability for VA purposes at that time, or that any hearing loss he had then or has now is related to service, as such matters require medical testing and expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Thus, the Veteran's and his daughter's own opinions regarding the onset and etiology of his current hearing loss disability are less probative than the medical evidence and opinions of record.  

Further, the Veteran's statements as to the onset of his hearing loss, made at the February 2008 VA examination and the June 2012 Board hearing, are inconsistent.  As noted, the Veteran reported to the VA examiner that he first noticed his hearing loss in the 1990s, but later testified that he first noticed his hearing loss in service.  This inconsistency tends to establish that the Veteran's assertions as to his hearing loss claim are not credible lay statements.  This is especially the case in light of the Veteran having specifically denied experiencing hearing loss on his September 1968 report of medical history.  Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (concluding that the Board may reject statements of a veteran if rebutted by the overall weight of the evidence).  For these reasons, service connection of bilateral hearing loss is not warranted. 

The preponderance of the evidence is against the claim and therefore the appeal as to service connection for bilateral hearing loss must be denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Tinnitus

Service treatment records do not reflect notations the Veteran experienced tinnitus during service, to include the September 1968 report of medical history in which the Veteran specifically denied having currently, or having a history of, ear trouble.  During his National Guard service, the Veteran did not report tinnitus at an October 1977 periodic evaluation.  However, at the February 2008 VA examination, subjective tinnitus was diagnosed; the Veteran reported that his tinnitus occurred approximately 3 to 4 times per week, and that it had begun in 1995.  The Veteran also reported tinnitus at the September 2009 VA general medical examination and the January 2012 VA general medical examination.  Finally, at the June 2012 Board hearing, the Veteran testified that his tinnitus began approximately at the time of his service separation in 1968, and that while he started to notice it before separation, he thought it was normal.  

Tinnitus is a "subjective" disability, as its existence is generally determined by whether or not a veteran claims to experience it; for VA purposes, tinnitus has been specifically found to be a disorder with symptoms that can be identified through lay observation alone.  See Charles v. Principi, 16 Vet. App. 370 (2002).  The Veteran's subjective report of tinnitus thus constitutes competent evidence of the disorder.  Id.  As noted above, tinnitus was also diagnosed at multiple VA examinations.

However, the evidence of record does not relate the Veteran's tinnitus to his military service.  In providing the opinion that the Veteran's tinnitus was not likely related to his military service, the VA examiner noted by the Veteran's own report, his tinnitus had not begun until 1995, thus undermining any causal connection to the Veteran's inservice noise exposure.  The evidence of record supports the VA examiner's opinion.  Indeed, although the Veteran testified at his June 2012 Board hearing that he had experienced tinnitus at or before service separation, his service treatment records reflect that he denied ear problems on his September 1968 report of medical history, and reported to the VA examiner that he had only begun to experience it in 1995.  The Board finds that these inconsistent statements establish that his reports of having had tinnitus during or immediately following service are not credible.  Coburn, supra.  Moreover, the Veteran's own opinion as to the etiology of his tinnitus is less probative than the VA examiner's opinion.  See Clyburn, supra.  For these reasons, service connection for tinnitus is not warranted.

The preponderance of the evidence is against the claim and his appeal as to service connection for tinnitus must be denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 54-56.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.



REMAND

In the March 2009 written statement in which he indicated disagreement with the rating assigned for the grant of service connection for his lumbar disability, the Veteran asserted that there was CUE in an October 2001 rating decision denying service connection for a lumbar spine disability.  Specifically, he asserted that the grant of service connection was predicated on notations in his service treatment records, which were of record at the time of the October 2001 rating decision, but, he alleges, not considered until he submitted his own copies in conjunction with his later claim to reopen.  Review of the record does not reflect that the Veteran's CUE allegation was addressed by the RO.  This issue, accordingly, must be remanded so that the RO can address it in the first instance.

Consequently, the Veteran's claims for entitlement to an earlier effective date for the grant of service connection for the Veteran's lumbar spine disability and entitlement to a higher initial rating for the Veteran's lumbar spine disability must also be remanded as they are inextricably intertwined with the CUE issue.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  The earlier effective date claim may become moot if CUE is found in the earlier rating decision, and an earlier effective date assigned as a result; the initial rating appeal period may change if such an earlier effective date is assigned, thus affecting adjudication of the initial rating, and therefore, the TDIU claim as well.

Accordingly, the issues of entitlement to an earlier effective date for the grant of service connection for the Veteran's lumbar spine disability, entitlement to a higher initial rating for the Veteran's lumbar spine disability, entitlement to a TDIU, and whether there was CUE in an October 2001 rating decision denying service connection for a lumbar spine disability are addressed in the REMAND portion of the decision below and are REMANDED for the following actions:

1.  Adjudicate the March 2009 claim of CUE in an October 2001 rating decision denying service connection for a back disability.  If the CUE claim is denied, the RO/AMC must notify the Veteran and his representative of the denial of the claim in a separate rating decision, and advise them of the Veteran's appellate rights.  

The Veteran and his representative are hereby reminded that to obtain appellate jurisdiction of an issue not currently in appellate status, a timely appeal (a notice of disagreement, and, after issuance of a statement of the case, a substantive appeal) must be perfected.  The RO/AMC should furnish an appropriate period of time to respond.  

2.  After the above has been completed and an appropriate period of time provided for response, the RO/AMC should readjudicate the issues of entitlement to an earlier effective date for the grant of service connection for the Veteran's lumbar spine disability, entitlement to a higher initial rating for the Veteran's lumbar spine disability, and entitlement to a TDIU, if necessary. 

If any of these claims remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


